Opinion by
Morrison, J.,
The defendant was indicted, tried, convicted, and sentenced for the crime of perjury. We find in the record six several assignments of error but they are each and all in flat violation of our rules and we cannot consider this appeal on its merits because the questions argued are not properly raised by the assignments of error. This will sufficiently appear by a casual reading of the assignments and our rules XIV, XV and XVI, and the decisions of the Supreme Court and of this court in regard to assignments of error.
We have, however, made quite a careful examination of the record in this case, and, on consideration of the arguments and the Act of Assembly of February 5,1875, P. L. 56, and the reasoning of Judge Simonton, and cases cited by him in Com. v. Frank, 7 Pa. Dist. Rep. 143, and also the common law rules in regard to justices of the peace, we are by no means convinced that the oath administered to the defendant by Magistrate Gorman, if knowingly and corruptly false, was not sufficient upon which to base an indictment and conviction for perjury. Note sec. 12 of the act of 1875: “The jurisdiction of each of said magistrates shall extend throughout the city and county of Philadelphia, and they shall be by virtue of their office, ex-officio justices of the peace;” etc.
*87But it will be understood that the court does not decide this question nor can we decide the conviction illegal because not one of the questions discussed is properly raised.
All of the assignments of error are overruled, the judgment is affirmed, and the record is remitted to the court below to the end that the sentence be fully carried into effect.